[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This case comes to this court as an application to discharge a judgment lien. The court finds there was probable cause to sustain the validity of the liens. Since the court found the liens valid, the court does not address the issue of damages claimed by the plaintiff. The court observes that other than the plaintiffs representations there was no evidence concerning actual loss.
The court does however, order a release of the judgment liens filed and a satisfaction of judgment. All to be prepared by the defendant's attorney at their cost, and to be delivered to the plaintiff upon the payment of the sum of $509.58. The payment of $509.58 is to be made payable to the defendant's attorney either by way of certified, bank check or cash on or before December 29, 1999. Upon receipt of that payment the documents above mentioned shall be mailed to the plaintiff within 24 hours. The plaintiff may make arrangements to pick those documents up at the defendant's lawyer's office.
The court makes the following findings:
         1. Interest on judgments in Connecticut runs at the rate of 10 percent per annum.
2. The interest is as of the date of the judgment.
         3. An execution takes many forms. It is a writ of process for the enforcement of a judgment. A proper form of executing against real property is the recording of the judgment lien.
Accordingly, the $40 execution fees are appropriate and awarded.
Note that the plaintiff submits the amount due is $465.32. The difference between the parties is only $44.26.
KARAZIN, J. CT Page 16449